Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 1 of 10 PageID #: 510

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
 NS:KCB/ALK                                         271 Cadman Plaza East
 F. #2018R02184                                     Brooklyn, New York 11201


                                                    November 23, 2020

 By E-mail and ECF

 The Honorable Paul A. Engelmayer
 United States District Court
 Eastern District of New York
 Sitting by designation
 40 Foley Square
 New York, New York 10007

               Re:    United States v. Lucio Celli
                      Criminal Docket No. 19-127 (PAE)

 Dear Judge Engelmayer:

                 The government respectfully submits these motions in limine in advance of
 trial in the above-referenced case.1 The defendant is charged with one count of transmitting
 threats to cause death and bodily injury, in violation of Title 18, United States Code, Section
 875(c). The government moves to: (1) preclude the defendant from introducing his own self-
 serving hearsay statements; (2) permit the government to offer certain email communications
 from the defendant, as well as prior interactions with deputy marshals of the United States
 Marshals Service, as direct evidence of the charged crime, or, alternatively, under Federal
 Rule of Evidence 404(b); (3) limit the introduction of evidence relating to two civil lawsuits
 the defendant litigated before the Honorable Margo K. Brodie and the Honorable Brian M.
 Cogan, United States District Judges for the Eastern District of New York; and (4) preclude
 the defendant from making arguments about the defendant’s nonexistent First Amendment
 right to send the threatening communications charged in this case.




        1
           The government reserves its right to supplement this filing with additional motions
 in limine as it prepares for trial, reviews evidence and interviews potential witnesses. The
 government will meet and confer with defense counsel to resolve any issues as they arise
 before engaging in motion practice.
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 2 of 10 PageID #: 511




    I.         Relevant Factual Background2
               On November 12, 2018, the defendant threatened to kill Judge Brodie and
 Judge Cogan. The defendant sent these threats in emails addressed to Judge Brodie and
 Judge Cogan, as well as to the Honorable Robert A. Katzmann, United States Circuit Judge
 for the Second Circuit Court of Appeals, among other individuals.

                   The defendant sent the first threat at approximately 6:57 p.m. The email’s
 subject line stated the following: “Brodie and cogan you mother fuckers sent the us
 marshalls and they threatened my dui case . . . fraud upon the court.. i spent all night reading
 . . . but i can’t file in court like a normal person i have to fuck stab you to get justice.”3

                Minutes later, at approximately 7:00 p.m., the defendant sent a second threat.
 Specifically, he sent a second email to Judges Brodie, Cogan and Katzmann, as well as other
 individuals, with the following subject line: “KATZMANN AND STEWDART …EITHER
 YOU DEAL WITH THE US MARSHALL THREAT FROM BRODIE AND COGAN OR I
 HUNT THEM DOWN AND KILL THEM BECAUSE THEY WANT TO ACT LIKE THE
 MAFIA THEY HAVE TO DIE LIKE THE MAFIA.”

                The defendant did not stop there. At approximately 7:04 p.m. and 7:07 p.m.
 the same night, the defendant sent two more threats to the judges and other individuals. The
 subject line of the 7:04 p.m. email stated, “KATZMANN AND STEWDART ..IF I HURT
 ANYONE IT IS ON YOU BECAUSE YOU WANT TO COVER UP THEIR CRIMINAL
 MISCONDUT …I PROMISE THAT I KILL THEM IF YOU DONT ADDRESS THE
 CRIME AGAINST ME …MOTHER FUCKERS.” The subject line of the 7:07 p.m. email
 stated: “KATZMANN AND STEWDART …YOU BOTH ARE FUCKING PROVOKING
 ME BY NOT ANSWERING …THEY SENT AND CARRIED OUT THEIR THREAT
 AND OW IETHE YOU DEAL M=WITH IT OR I KILL THM E.”

                The defendant’s November 12, 2018 threats were not his first communications
 to Judges Brodie and Cogan. The defendant was a party to two civil lawsuits before the
 judges, both involving claims related to his employment with, and disciplinary actions taken
 against him by, the New York City Department of Education: Celli v. New York City
 Department of Education, et al., No. 15 Civ. 3679 (BMC) (E.D.N.Y. June 24, 2015) (“the
 2015 lawsuit”) and Combier v. Portelos, et al., No. 17 Civ. 2239 (MKB) (E.D.N.Y. Apr. 13,
 2017) (“the 2017 lawsuit”). As relevant here, in the 2015 lawsuit, Judge Cogan denied the
 defendant’s motion to disqualify him from presiding over the case and dismissed the
 defendant’s third amended complaint with prejudice. See ECF No. 52. Judge Cogan
 declined to sanction the defendant for his inappropriate conduct in the case, but admonished

         2
         The proffer of facts set forth herein is not a complete statement of all facts and
 evidence of which the government is aware or will seek to introduce at trial.
         3
             Unless otherwise indicated, the defendant’s emails are transcribed verbatim.


                                                  2
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 3 of 10 PageID #: 512




 the defendant that “should he ever find himself in any court on some other case and conduct
 himself in the manner that he did here, the result of a motion [for sanctions] may be
 different.” See ECF No. 60 at 2. The defendant appealed Judge Cogan’s dismissal of the
 2015 lawsuit, and the Second Circuit affirmed Judge Cogan’s decision. See ECF No. 64.

                With respect to the 2017 lawsuit, in which the defendant was both a defendant
 and counter-claimant, on May 22, 2018, Judge Brodie issued an order in response to
 “harassing and duplicative motions and letters” filed by the defendant in that case. See ECF
 No. 135 at 2. That order “warned [the defendant] that should he continue filing such letters
 or motions, the Court w[ould] take appropriate action, which may include barring him from
 filing additional letters or motions without leave from the Court.” Id. at 3. A few months
 later, on September 29, 2018, Judge Brodie granted a motion to dismiss the defendant’s
 counterclaims. See ECF No. 144. The defendant attempted to appeal Judge Brodie’s
 decision, but the Second Circuit “decline[d] to hear the arguments both because they [we]re
 untimely and because Celli did not file a notice of appeal.” See ECF No. 147.

                In March 2018, after Judge Cogan dismissed the 2015 lawsuit and while the
 2017 lawsuit was still pending, the defendant started sending emails to both judges.4 On
 March 16, 2018, the defendant sent an email to the judges and other individuals stating that
 he was “going to fucking haunt” the President of the American Federation of Teachers, and
 that he wanted the recipients of the email “to know that I wont stop until Cogan and the panel
 fucking answers.” The same day, deputy marshals of the United States Marshals Service
 (“USMS”) met with the defendant to discuss the email. During that discussion, which was
 voluntary and occurred in a McDonald’s parking lot, the defendant admitted that he sent the
 email and assured the deputy marshals that he would stop sending inappropriate
 communications to court officials and, instead, would change the tone of his emails to
 business correspondence. The defendant at that time stated that his intent was not to harm or
 stalk the judges.

                Thereafter, the defendant continued to send increasingly hostile emails to
 Judges Brodie, Cogan and Katzmann, among other individuals. For example, on May 23,
 2018, the defendant sent an email with the subject line, “Hon. Brodie knows.” The email
 accused Judge Brodie and Judge Cogan of “misconduct” and of “not car[ing] about public
 confidence or their Oath of Office,” among other accusations. A few months later, on July
 15, 2018, the defendant sent additional emails to the judges with the subject lines, “Brodie—
 you are a fucking lied under oath because you Sent the us marshalls” and “Cogan—is a
 criminal too, as you lied about mandatory recusal.”



        4
          The emails identified herein are representative of the communications that the
 government intends to introduce at trial. They are not necessarily exhaustive, and the
 government may seek to introduce as evidence emails of a similar nature that are not
 specifically identified here.


                                               3
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 4 of 10 PageID #: 513




                  Eventually, on November 12, 2018, the defendant’s emails culminated in the
 threats to kill Judge Brodie and Judge Cogan described above. On November 14, 2018, the
 defendant was arrested for transmitting threats to cause death and bodily injury in violation
 of Title 18, United States Code, Section 875(c). Following his arrest, the defendant was
 given Miranda warnings, which he waived, and he chose to speak with Deputy Marshals
 Elba Rapalo and Gregory Mapp. During his post-arrest interview, the defendant stated, in
 sum, substance and in part, that: (1) the email addresses used to send the above-described
 emails belonged to him and he is the only person with access to the accounts used to send the
 emails; (2) he became angry and wrote emails threatening violence to Judge Brodie and
 Judge Cogan; and (3) he did so with the intent to threaten them.

                On March 8, 2019, a grand jury returned an indictment against the defendant,
 charging him with one count of transmission of one or more threats to injure in violation of
 Title 18, United States Code, Section 875(c).

    II.     Argument

                A. The Defendant’s Own Self-Serving Statements Are Inadmissible
                At trial, the government expects to introduce inculpatory statements made by
 the defendant to Deputy Marshals Rapalo and Mapp in his post-Miranda, post-arrest
 statement, as well as inculpatory statements made by the defendant on recorded telephone
 calls from the Metropolitan Detention Center (“MDC”). The government does not intend to
 introduce the defendant’s post-arrest statement or the relevant telephone calls in their
 entirety. As explained below, the Court should preclude the defendant from introducing his
 own self-serving hearsay statements, even if the government introduces evidence about the
 defendant’s inculpatory statements.

                   It is well established that a defendant may not “attempt to get his side of the
 . . . story in front of the jury without himself testifying and opening himself up to cross-
 examination.” United States v. Davidson, 308 F. Supp. 2d 461, 480 (S.D.N.Y. 2004).
 Accordingly, when offered by him to prove the truth of the matter asserted, the defendant’s
 own statements are inadmissible hearsay. See, e.g., United States v. Rutigliano, 614 F.
 App’x 542, 545 (2d Cir. 2015); United States v. Jackson, 180 F.3d 55, 73 (2d Cir. 1999);
 United States v. Marin, 669 F.2d 73, 84 (2d Cir. 1982). In contrast, when the government
 offers a defendant’s out-of-court statements for their truth, those statements are not hearsay,
 they are “simply a statement of the opposing party” and admissible pursuant to Federal Rule
 of Evidence 801(d)(2)(A). Marin, 669 F.2d at 84.

                These principles generally preclude the defendant from offering his own
 statements into evidence, even when the government offers other parts of those statements.
 See, e.g., United States v. Moore, 793 F. App’x 1, 4 (2d Cir. 2019); United States v. Johnson,
 507 F.3d 793, 796-97 (2d Cir. 2007). Accordingly, courts routinely parse a defendant’s
 statements to admit the inculpatory portions offered by the government and exclude the self-
 serving, unconnected portions offered by the defendant. See, e.g., United States v. Lange,


                                                 4
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 5 of 10 PageID #: 514




 834 F.3d 58, 79 (2d Cir. 2016) (affirming district court decision to admit redacted portions of
 defendant’s grand jury testimony while excluding other portions); United States v. Hill, 658
 F. App’x 600, 605 (2d Cir. 2016) (affirming district court’s parsing of a defendant’s recorded
 telephone calls to admit discrete inculpatory statements and exclude other self-serving
 statements); Rutigliano, 614 F. App’x at 545 (affirming district court decision to admit
 portions of defendant’s statements offered by government and preclude other portions
 offered by defendant); United States v. Johnson, 507 F.3d 793, 796-97 (2d Cir. 2007)
 (holding that the court properly bifurcated a defendant’s post-arrest statement and precluded
 the defense from introducing a self-serving portion of the defendant’s post-arrest statement);
 United States v. Jadusingh, No. 18-CR-257 (KAM), 2020 WL 4261122, at *3 (E.D.N.Y. July
 24, 2020) (granting government’s motion to admit discrete portions of post-arrest statement
 and preclude portions offered by defendant).

                 As noted earlier, the government expects to offer inculpatory statements the
 defendant made during his post-arrest interview and on recorded telephone calls from the
 MDC. With respect to the defendant’s post-arrest statement, the government expects to
 introduce portions of the statement in which the defendant admitted that: (1) the email
 addresses used to send the above-described emails belonged to him and he is the only person
 with access to the accounts; (2) he became angry and wrote emails threatening violence to
 Judge Brodie and Judge Cogan; and (3) he did so with the intent to threaten them. The
 portions of the defendant’s post-arrest statement that the government expects to introduce at
 trial are highlighted in Exhibit A.5

                As to the recorded telephone calls, the government expects to introduce the
 defendant’s statement on a November 22, 2018 call that he “knew what [he] was doing” and
 that he “went the right way and it didn’t work so I figured I would go this way and, you
 know, it is what it is,” and on a December 3, 2018 call that he sent the threats because Judge
 Brodie and Judge Cogan “need[ed] to answer for” their alleged misconduct. The portions of
 the defendant’s November 22, 2018 and December 3, 2018 calls that the government expects
 to introduce are highlighted in Exhibits B and C, respectively.

               As explained above, when offered by the government, these statements
 constitute admissions of an opposing party and, thus, are admissible under Rule
 801(d)(2)(A). Moreover, the statements are relevant, highly probative evidence of the
 charged crime, including that the defendant sent the emails charged in the indictment, that he
 knew those emails were threatening, and that he acted knowingly and intentionally in
 sending them. See Fed. R. Evid. 403.

               As discussed above, the same hearsay exception would not apply should the
 defendant seek to introduce his own self-serving statements. Accordingly, even if the
 government introduces those portions of the defendant’s statements outlined above, the
 defendant should be precluded from introducing other portions of his statements. The

        5
            The transcriptions attached hereto are in draft form and are subject to revision.


                                                  5
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 6 of 10 PageID #: 515




 defendant is free to take the stand and testify on his own behalf. He should not, however, be
 permitted to elicit his self-serving hearsay statements from other witnesses.

               B. Email Communications from the Defendant and Prior Interactions with the
                  USMS Are Admissible
               As explained above, the defendant sent numerous emails to Judge Brodie and
 Judge Cogan from March 2018 until his arrest in November 2018, despite indicating to
 deputy marshals that he would not do so. Over time, his emails became increasingly hostile
 and eventually culminated in his November 12, 2018 threats to kill the judges. As explained
 below, the defendant’s other email communications, as well as his prior interactions with
 deputy marshals, are admissible as direct evidence of the charged crime or, in the alternative,
 under Federal Rule of Evidence 404(b).

                It is well-established that evidence that arises “out of the same transaction or
 series of transactions as the charged offense,” or is “inextricably intertwined with the
 evidence regarding the charged offense,” or “is necessary to complete the story of the crime
 on trial” is admissible as direct evidence and not subject to Rule 404(b). See, e.g., United
 States v. Carboni, 204 F.3d 39, 44 (2d Cir. 2000). Accordingly, the Second Circuit has
 repeatedly upheld the admission of other act evidence as direct evidence of the charged
 crimes where the evidence provided necessary background or context. See, e.g., United
 States v. Gonzalez, 110 F.3d 936, 942 (2d Cir. 1997) (uncharged burglary admissible in trial
 for felon in possession of a firearm because, among other things, it provided “crucial
 background evidence that gave coherence to the basic sequence of events that occurred”);
 United States v. Inserra, 34 F.3d 83, 89 (2d Cir. 1994) (noting that evidence of other “bad
 acts” may be admitted “to provide the jury with the complete story of the crimes charged by
 demonstrating the context of certain events relevant to the charged offense”). “Evidence that
 does not directly establish an element of the offense charged” may nevertheless be
 admissible to “provide background for the events alleged in the indictment,” including “to
 show, for example, the circumstances surrounding the events or to furnish an explanation of
 the understanding or intent with which certain acts were performed.” United States v.
 Coonan, 938 F.2d 1553, 1561 (2d Cir. 1991) (quoting United States v. Daly, 842 F.2d 1380,
 1388 (2d Cir. 1988)). Indeed, as the Supreme Court has recognized, in analyzing the
 admissibility of evidence, the trial court should make its determinations “with an
 appreciation of the offering party’s need for evidentiary richness and narrative integrity in
 presenting a case.” Old Chief v. United States, 519 U.S. 172, 183 (1997).

               Here, the defendant’s series of increasingly hostile and, ultimately, threatening
 and criminal email communications, even after informing USMS deputy marshals that he
 would desist sending the same, are inextricably intertwined with the evidence regarding the
 charged offense, and provide necessary background and context to the charged offense.6 As


        6
         As noted above, the government has not identified every email that it may offer as
 an exhibit at this stage. The emails described herein are representative of the types of email

                                                6
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 7 of 10 PageID #: 516




 explained above, the indictment charges the defendant with threats made on November 12,
 2018. But the numerous email communications that the defendant sent starting in or around
 March 2018 and ending with his 7:07 p.m. email on November 12, 2018—including emails
 sent after the defendant spoke with deputy marshals—are integral to proving the charged
 offense. In particular, these emails and USMS communications show that the defendant’s
 communications grew increasingly hostile over time, and that when the defendant ultimately
 sent the emails underlying the indictment he knew what he was doing and intended those
 communications to be received as threats. The series of inappropriate emails demonstrate
 that the November 12, 2018 threats underlying the indictment were not sent by accident or
 mistake, or even in a momentary lapse of judgment, and should not be brushed aside as mere
 hyperbole. See, e.g., United States v. Graziano, 558 F. Supp. 2d 304, 320 (E.D.N.Y. 2008)
 (holding that evidence about “alleged threatening conduct in direct conversations with the
 victims as well as the alleged unsuccessful plan to assault the victims, [wa]s inextricably
 intertwined with the charged arson and [wa]s clearly necessary to complete the story of the
 crime on trial).

                Although the government respectfully submits that the defendant’s hostile
 email communications to the victims in this case, as well as his prior conversation with
 deputy marshals, constitute direct evidence of the charged crime, in the alternative, the
 evidence is admissible under Rule 404(b) to prove the defendant’s intent, knowledge,
 absence of mistake and motive. The Second Circuit takes an inclusionary approach to Rule
 404(b), allowing the admission of other act evidence “for any purpose other than to show a
 defendant’s criminal propensity.” United States v. Moran-Toala, 726 F.3d 334, 345 (2d Cir.
 2013); see also United States v. Carlton, 534 F.3d 97, 101 (2d Cir. 2008) (stating that “our
 Court follows the inclusionary approach to other crimes, wrongs or acts evidence”) (internal
 quotation marks omitted)); United States v. Pascarella, 84 F.3d 61, 69 (2d Cir. 1996) (same).
 Such evidence is appropriately admitted if it is: “(1) offered for a proper purpose; (2)
 relevant, and (3) substantially more probative than prejudicial. In addition, (4) at the
 defendant’s request, the district court should give the jury an appropriate limiting
 instruction.” United States v. Downing, 297 F.3d 52, 58 (2d Cir. 2002) (citing Huddleston v.
 United States, 485 U.S. 681, 691-92 (1988)).

                 Here, the government anticipates that the defendant will argue that he lacked
 the requisite intent or knowledge to be found guilty of the charged crime. As explained
 above, the uncharged emails and prior conversation with deputy marshals undermine those
 arguments by showing that the threats charged in the indictment were intended as threats and
 were not made by mistake or in a momentary lapse of judgment. Additionally, many of the
 uncharged emails, like the July 15, 2018 emails accusing Judge Brodie of lying under oath
 and Judge Cogan of lying about “mandatory recusal,” are evidence of the defendant’s



 communications the government may seek to admit at trial as direct evidence or, in the
 alternative, under Federal Rule of Evidence 404(b).


                                               7
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 8 of 10 PageID #: 517




 motives for threatening the judges. Accordingly, the uncharged email communications and
 prior interaction with deputy marshals are admissible under Rule 404(b).

               C. The Court Should Preclude Irrelevant Evidence About The Defendant’s
                  Civil Cases Before Judge Brodie And Judge Cogan
                 As explained above, the defendant was a party to two civil lawsuits before
 Judge Brodie and Judge Cogan from approximately June 2015 to September 2018. The
 government intends to offer limited evidence about these civil matters to establish necessary
 background and context and to show motive. In particular, the government expects to
 introduce the following facts: (1) the defendant was a party to two civil lawsuits, one before
 Judge Cogan and one before Judge Brodie; (2) Judge Cogan denied the defendant’s motion
 for his recusal; (3) Judge Cogan and Judge Brodie dismissed the defendant’s claims in both
 cases; (4) Judge Cogan and Judge Brodie admonished the defendant in both cases; and
 (5) the defendant’s attempts to appeal the district court decisions were unsuccessful. To the
 extent the defendant intends to introduce evidence about the substance of the claims in those
 lawsuits or the other parties to those lawsuits, or use this criminal forum to attempt to
 relitigate claims already decided against him by Judge Brodie and Judge Cogan, the Court
 should preclude such evidence under Federal Rules of Evidence 402 and 403.
                Under Rule 402, “[i]rrelevant evidence is not admissible.” Fed. R. Evid. 402.
 Evidence is relevant if “(1) it has any tendency to make a fact more or less probable than it
 would be without the evidence; and (2) the fact is of consequence in determining the action.”
 Fed. R. Evid. 401. Rule 403 provides that a court “may exclude relevant evidence if its
 probative value is substantially outweighed by a danger of one or more of the following:
 unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or
 needlessly presenting cumulative evidence.” Fed. R. Evid. 403.
                 Here, any evidence about the substance of the allegations in the civil lawsuits
 or the other parties to the civil lawsuits, other than the fact of those lawsuits and their
 unfavorable outcomes for the defendant, would be irrelevant to the issues at trial. To carry
 its burden of proof on the sole count charged in the Indictment, the government must prove:
 (1) the defendant threatened the life of or bodily injury to Judge Brodie and Judge Cogan,
 identified in the Indictment as Jane Doe and John Doe; (2) at least one threat was transmitted
 in interstate commerce; and (3) the defendant transmitted at least one threat knowingly and
 intentionally. See L. Sand, et. al., Modern Federal Jury Instructions (2016 ed.), Instruction
 31-7. Evidence about the substance of filings in the civil lawsuits and the other parties to
 those lawsuits, apart from the fact that those lawsuits existed and that Judge Brodie and
 Judge Cogan ruled against the defendant, has nothing to do with the charged crime. Even if
 the Court concluded that such evidence was relevant, the Court should still preclude the
 evidence under Rule 403 because its minimal probative value would be substantially
 outweighed by risk of confusing the issues, misleading the jury, unduly delaying the
 proceeding, and wasting time.




                                                8
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 9 of 10 PageID #: 518




               D. The Court Should Preclude the Defendant from Presenting Evidence or
                  Arguing About His Nonexistent First Amendment Right To Email
                  Threatening Communications
                 The Court should preclude the defendant from presenting evidence or making
 arguments referencing any First Amendment right to have sent the November 12, 2018
 emails because no such right exists. The Second Circuit has repeatedly upheld the
 constitutionality of 18 U.S.C. § 875(c). See, e.g., United States v. Kelner, 534 F.2d 1020,
 1026-27 (2d Cir.), cert. denied, 429 U.S. 1022 (1976); United States v. Turner, 720 F.3d 411,
 423 (2d Cir. 2013); United States v. Xiang Li, 381 F. App’x 38, 38 (2d Cir. 2010). In
 Kelner, the Second Circuit explained that the statute is “consonant with the protection of
 First Amendment interests” as long as the meaning of “threat” is construed, as it has been by
 courts, to mean a “true threat.” See 534 F.2d at 1026-27. In concluding that the threat in that
 case was a “true threat,” the Second Circuit explained that “[s]o long as the threat on its face
 and in the circumstances in which it is made is so unequivocal, unconditional, immediate and
 specific as to the person threatened, as to convey a gravity of purpose and imminent prospect
 of execution, the statute may properly be applied.” Id. at 1027. The “question of whether a
 defendant’s communication is a true threat rather than speech protected by the First
 Amendment” is a “question of law for the court,” not the jury. United States v. Francis, 164
 F.3d 120, 123 n.4 (2d Cir. 1999); accord Kelner, 534 F.2d at 1028.
                Here, the defendant’s November 12, 2018 threats to kill Judge Brodie and
 Judge Cogan are true threats not protected by the First Amendment. See, e.g., Turner, 720
 F.3d at 421-22 (defendant’s statements on his website that three judges did not “get the hint”
 after another judge was killed, that “[i]t appear[ed] another lesson [wa]s needed,” and that
 the judges “should be killed” were not constitutionally protected); Kelner, 534 F.2d at 1028
 (defendant’s statements at press conference that, “We have people who have been trained
 and who are out now and who intend to make sure that Arafat and his lieutenants do not
 leave this country alive;” “We are planning to assassinate Mr. Arafat;” and “Everything is
 planned in detail,” were not protected by the First Amendment). Accordingly, the defendant
 should be precluded from presenting evidence or making arguments about any alleged First
 Amendment right to make the threats charged in this case.




                                                9
Case 1:19-cr-00127-PAE-ST Document 100 Filed 11/23/20 Page 10 of 10 PageID #: 519




       III.      Conclusion

                For the reasons set forth above, the government respectfully requests that the
 Court grant its motions in limine.

                                                       Respectfully submitted,

                                                       SETH D. DUCHARME
                                                       Acting United States Attorney

                                              By:                /s/
                                                       Kayla Bensing
                                                       Anna Karamigios
                                                       Assistant U.S. Attorneys
                                                       (718) 254-6279/6225

 cc:          Benjamin Silverman, Esq. (By ECF)
              Clerk of the Court (PAE) (By ECF)




                                                  10
